IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JAMES D. SCHNELLER,           :         No. 6 MAP 2015
                              :
               Appellant      :         Appeal from the Order of the
                              :         Commonwealth Court dated 12/11/14 at
                              :         No. 239 MD 2014
           v.                 :
                              :
                              :
JUDICIAL CONDUCT BOARD OF THE :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
               Appellee       :



                                   ORDER


PER CURIAM                                      DECIDED: September 29, 2015


     AND NOW, this 29th day of September, the Order of the Commonwealth Court is

hereby AFFIRMED.